DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Decision rendered by the Patent Trial and Appeal Board mailed on 21 December 2020, regarding the Robert Bosch GmbH application.

Claims 1, 2, and 4-16 are currently pending and have been fully considered.
	
Allowable Subject Matter
Claims 1, 2, and 4-16 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art reference to the present claims in the previously cited Escallon et al. reference (FR 2677765 A1).  Escallon discloses monitoring the saturation state of the active mass of a carbon filter for a breathing mask by placing two conductive electrodes on or in the active filtering mass, applying an alternating current (electric field) between the two electrodes, and measuring the resistance across the electrodes.  However, there is no disclosure in Escallon that teaches or would have suggested monitoring the position of the leading edge of the saturated zone relative to a gas outlet opening, such as by placing a sensor at a selected distance from the gas outlet opening selected as recited in claim 1.  Therefore, instant independent claim 1 and its dependent claims are allowable over the prior art.
As to claims 9 and 10, while Escallon discloses that active carbon mass (corresponding to the claimed converter material) is in contact with electrodes as shown in Figure 3 of Escallon, it cannot be said that the active carbon mass is coated onto the electrodes, which is a limitation required by each of independent claims 9 and 10.  Therefore, instant independent claim 9 and its dependent claims, as well as independent claim 10, are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
1 March 2021